t c summary opinion united_states tax_court paul m and wanda e harmon petitioners v commissioner of internal revenue respondent docket no 11911-06s filed date wanda e harmon pro_se emily giometti for respondent armen special_trial_judge this case was heard pursuant to the provisions of sec_7463 of the internal_revenue_code in effect when the petition was filed pursuant to sec_7463 the decision to be entered is not reviewable by any unless otherwise indicated all subsequent section references are to the internal_revenue_code in effect for the taxable_year at issue and all rule references are to the tax_court rules_of_practice and procedure other court and this opinion shall not be treated as precedent for any other case petitioners claimed deductions for a rental real_estate loss of dollar_figure for the taxable_year that respondent denied resulting in a deficiency in petitioners’ income_tax for the year of dollar_figure the sole issue for decision is whether petitioner- wife was a real_estate_professional and thus not subject_to the passive_activity_loss rule_of sec_469 and background some of the facts have been stipulated and they are so found we incorporate by reference the parties’ stipulation of facts and accompanying exhibits at the time the petition was filed paul m harmon mr harmon and wanda e harmon petitioner or mrs harmon resided in oakland california with a background in english and a master’s degree in counseling petitioner was employed by both golden gate the two other adjustments contained in the notice_of_deficiency are mechanical in nature and are dependent on the final calculation of petitioners’ adjusted_gross_income although mr and mrs harmon both signed the petition as only mrs harmon appeared in person at trial and as this case solely concerns mrs harmon’s status as a real_estate_professional we refer to mrs harmon alone as petitioner we refer to mr and mrs harmon jointly as petitioners university and the casey family outreach program casey in petitioner’s work with casey focused on working with at-risk youths in the foster care system by developing casey’s tutoring program petitioner also worked to find employment for the youths involved in the casey program she attended regular staff meetings visited group homes and was available on call petitioner’s job description indicates that her position was a full-time exempt position that at times required workweeks in excess of hours according to casey’s payroll records petitioner worked a total of big_number hours in in addition to working for casey petitioner worked for golden gate university’s graduate school of business as an adjunct professor she developed and taught an online course for the spring and summer semesters where the students were responsible for at least one semester project a midterm examination and a final examination petitioners own a residential property on lyon street in oakland california the lyon street property or the property which they bought in the late 1980s and rent out often to low- income tenants the property is a fourplex containing two one- bedroom apartments one two-bedroom apartment and one three- casey family programs’ mission is to provide and improve-and ultimately to prevent the need for-foster care http www casey org aboutcasey bedroom apartment it also has a laundry room with a coin- operated washer and dryer petitioner performed the majority of the work on the property in order to minimize expenses she would show the apartments process rental applications collect rent and perform general maintenance work petitioners claimed deductions on their federal_income_tax return for a rental real_estate loss of dollar_figure relating to the lyon street property respondent determined that this loss resulted from a passive_activity and disallowed it petitioners argue that as a real_estate_professional mrs harmon is not subject_to the passive_activity_loss rules normally applicable to rental property we disagree and consequently hold for respondent a burden_of_proof discussion taxpayers are permitted deductions only as a matter of legislative grace and only as specifically provided by statute 503_us_79 in addition the commissioner’s determinations are generally presumed correct and the taxpayer bears the burden of proving those determinations wrong rule a 290_us_111 the burden_of_proof may under certain respondent does not dispute that petitioners have substantiated the claimed expenses circumstances shift to the commissioner under sec_7491 if the taxpayer introduces credible_evidence with respect to any factual issue relevant to ascertaining the taxpayer’s income_tax_liability see 116_tc_438 however the burden_of_proof remains on petitioners in this case as they have neither alleged that sec_7491 is applicable nor introduced sufficiently credible_evidence with respect to the factual issues relevant to ascertaining their income_tax_liability see id b losses from rental activities sec_469 generally disallows for the taxable_year any passive_activity_loss sec_469 a passive_activity_loss is defined as the excess of the aggregate losses from all passive activities for the taxable_year over the aggregate income from all passive activities for that year sec_469 a passive_activity is any trade_or_business in which the taxpayer does not materially participate sec_469 rental_activity such as petitioners’ renting out the lyon street property is generally treated as a per se passive_activity regardless of whether the taxpayer materially participates sec_469 and under sec_469 however the rental_activity of a taxpayer in a real_property_trade_or_business real_estate_professional is not per se a passive_activity instead it is treated as a trade_or_business and subject_to the material_participation requirements of sec_469 sec_1_469-9 income_tax regs petitioners argue that mrs harmon is a real_estate_professional a taxpayer qualifies as a real_estate_professional and is not engaged in a passive_activity if i more than one-half of the personal services performed in trades_or_businesses by the taxpayer during such taxable_year are performed in real_property trades_or_businesses in which the taxpayer materially participates and ii such taxpayer performs more than hours of services during the taxable_year in real_property trades_or_businesses in which the taxpayer materially participates sec_469 a trade_or_business includes being an employee 66_tc_652 affd 601_f2d_734 5th cir fowler v commissioner tcmemo_2002_223 in the case of a joint_return the same spouse must satisfy each requirement sec_469 in the present case that means that petitioner must satisfy both requirements of sec_469 accordingly we focus on her participation in the rental_activity related to the lyon street property 750-hour requirement petitioners’ position is that mrs harmon spent hours on rental activities in thus exceeding the 750-hour requirement of sec_469 the extent of an individual’s participation in an activity may be established by any reasonable means sec_1_469-5t temporary income_tax regs fed reg date although reasonable means is interpreted broadly we have held that the phrase does not include a postevent ballpark guesstimate see fowler v commissioner supra goshorn v commissioner tcmemo_1993_ despite having made use of a palm pilot during 2001--the pages of which could have been printed out and submitted for review--petitioners submitted two items to establish the amount of time mrs harmon spent working on the property calendar pages filled out by hand and a purported summary of the activities shown on the calendar both items were compiled after petitioners had been asked by respondent to produce documentation in anticipation of trial petitioner testified that she created the calendar by referring to entries in her palm pilot she compiled the summary by estimating how long she had spent on the activity for example on one day she had noted in her palm pilot that she painted this translated into a calendar entry of painting all day with a time of hours noted on the summary petitioner temporary regulations are entitled to the same weight as final regulations see peterson marital trust v commission102_tc_790 affd 78_f3d_795 2d cir 98_tc_141 decided on the 10-hour figure because she knew she had all day to do it and because home depot opened pincite o’clock we do not find petitioners’ calendar or summary to be persuasive see 6_tc_1158 affd 162_f2d_513 10th cir the summarization in particular appears to be more akin to the unacceptable ballpark guesstimates we have rejected in the past than it is to reasonable means that would establish that mrs harmon actually spent hours on real_estate activities in more than one-half of the personal services performed in trades_or_businesses by the taxpayer assuming arguendo that we were persuaded by petitioners’ claim that mrs harmon spent hours on real_estate activities in petitioners are still unable to satisfy the other portion of the test outlined in sec_469 for treatment as a real_estate_professional according to sec_469 petitioners have to prove that more than one-half of mrs harmon’s personal services performed in trades_or_businesses in were performed in real_property trades_or_businesses petitioners are unable to do so petitioners argue that mrs harmon’s other personal service commitments were sufficiently minimal so as to permit the hours she claims to have spent on rental activities to constitute more than one-half of the personal services she performed in satisfying sec_469 we disagree although petitioner was contracted to perform--and was paid for--full-time employment with casey she argues that she worked only hours per week the evidence however contradicts petitioners’ claim see 87_tc_74 stating we are not required to accept the self-serving testimony of petitioner as gospel the job description for petitioner’s position at casey specifically states that her position at times required workweeks in excess of hours her employment contracts were for full- time employment during the relevant time periods even casey’s payroll records indicate that petitioner worked a full-time schedule big_number per year is the equivalent of hours per week although it may be possible that she did not work a 40-hour week each week as documented by payroll--professional salaried employees often are not on a fixed schedule yet something must be entered into the accounting software--it is not reasonable to assume that a nonprofit organization would pay anyone in excess of dollar_figure per year plus benefits for working only hours per week the big_number hours casey’s payroll records show far exceed the hour maximum petitioner would have been able to work and still meet the test outlined in sec_469 that works out to approximately dollar_figure per hour in addition although she minimizes the amount of time she spent working for golden gate university teaching even an on- line version of a course must take some time and this time would have to be factored into any analysis of petitioner’s performance of personal services in c conclusion because petitioner did not qualify as a real_estate_professional we need not consider whether she materially participated in the rental activities see sec_469 further we note that sec_469 provides an exception to the general_rule that passive_activity_losses are disallowed a taxpayer who actively participates in a rental real_estate activity can deduct a maximum loss of dollar_figure per year related to the activity sec_469 and this exception is fully phased out however when adjusted_gross_income agi equals or exceeds dollar_figure sec_469 e petitioners’ agi exceeded dollar_figure accordingly they cannot deduct any amount of the passive_activity_loss in but see sec_469 explaining that disallowed losses may be treated as a deduction allocable to the activity in a succeeding taxable_year respondent’s determination is sustained and to reflect our disposition of the disputed issue decision will be entered for respondent
